Filed 01/18/19                                              Case 19-20350                                                                 Doc 2


                                          UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF CALIFORNIA


    1DPH RI 'HEWRU                                                               &DVH 1R
    /XLV &DYD]RV



    /DVW IRXU GLJLWV RI 6RF 6HF 1R ;;;;; 
    /DVW IRXU GLJLWV RI 6RF 6HF 1R ;;;;;

                                                        CHAPTER 13 PLAN

                                                           Section 1. Notices

    1.01.    Use of this form is mandatory. 7KH %DQNUXSWF\ &RXUW RI WKH (DVWHUQ 'LVWULFW RI &DOLIRUQLD UHTXLUHV WKH XVH RI WKLV
             ORFDO IRUP FKDSWHU  SODQ LQ OLHX RI DQ\ QDWLRQDO IRUP SODQ 7KLV 3ODQ VKDOO EH ILOHG DV D VHSDUDWH GRFXPHQW

    1.02.    Nonstandard provisions. $Q\ QRQVWDQGDUG SURYLVLRQ LV LQ VHFWLRQ  EHORZ ,I WKHUH DUH QRQVWDQGDUG SURYLVLRQV
             WKLV ER[ PXVW EH FKHFNHG  $ QRQVWDQGDUG SURYLVLRQ ZLOO EH JLYHQ QR HIIHFW XQOHVV WKLV VHFWLRQ LQGLFDWHV RQH LV
             LQFOXGHG LQ VHFWLRQ  DQG LW DSSHDUV LQ VHFWLRQ 

    1.03.    No alterations to form plan permitted. 2WKHU WKDQ WR LQVHUW WH[W LQWR GHVLJQDWHG VSDFHV H[SDQG WDEOHV WR
             LQFOXGH DGGLWLRQDO FODLPV RU WR FKDQJH WKH SODQ WLWOH WR LQGLFDWH WKH GDWH RI WKH SODQ RU WKDW LW LV D PRGLILHG SODQ WKH
             SUHSULQWHG WH[W RI WKLV IRUP VKDOO QRW EH DOWHUHG 1R VXFK DOWHUDWLRQ ZLOO EH JLYHQ DQ\ HIIHFW

    1.04.    Valuation of collateral and lien avoidance requires a separate motion. 8QOHVV WKHUH LV D QRQVWDQGDUG
             SURYLVLRQ LQ VHFWLRQ  UHTXHVWLQJ VXFK UHOLHI WKH FRQILUPDWLRQ RI WKLV SODQ ZLOO QRW OLPLW WKH DPRXQW RI D VHFXUHG
             FODLP EDVHG RQ D YDOXDWLRQ RI WKH FROODWHUDO IRU WKH FODLP QRU ZLOO LW DYRLG D VHFXULW\ LQWHUHVW RU OLHQ 7KLV UHOLHI
             UHTXLUHV D VHSDUDWH FODLP REMHFWLRQ YDOXDWLRQ PRWLRQ RU OLHQ DYRLGDQFH PRWLRQ WKDW LV VXFFHVVIXOO\ SURVHFXWHG LQ
             FRQQHFWLRQ ZLWK WKH FRQILUPDWLRQ RI WKLV SODQ

    1.05.    Separate notice of confirmation hearing. <RX ZLOO UHFHLYH D VHSDUDWH QRWLFH RI WKH GDWH WLPH DQG ORFDWLRQ RI D
             KHDULQJ WR FRQILUP WKLV SODQ DQG RI WKH GHDGOLQH WR REMHFW WR LWV FRQILUPDWLRQ ,Q WKH DEVHQFH RI D WLPHO\ ZULWWHQ
             REMHFWLRQ WKH SODQ PD\ EH FRQILUPHG ZLWKRXW D KHDULQJ ,W ZLOO EH HIIHFWLYH XSRQ LWV FRQILUPDWLRQ

                                            Section 2. Plan Payments and Plan Duration

    2.01.    Monthly plan payments 7R FRPSOHWH WKLV SODQ 'HEWRU VKDOO VXEPLW WR WKH VXSHUYLVLRQ DQG FRQWURO RI 7UXVWHH RQ
             D PRQWKO\ EDVLV WKH VXP RI        IURP IXWXUH HDUQLQJV 7KLV PRQWKO\ SODQ SD\PHQW LV VXEMHFW WR
             DGMXVWPHQW SXUVXDQW WR VHFWLRQ E EHORZ DQG LW PXVW EH UHFHLYHG E\ 7UXVWHH QRW ODWHU WKDQ WKH WK GD\ RI
             HDFK PRQWK EHJLQQLQJ WKH PRQWK DIWHU WKH RUGHU IRU UHOLHI XQGHU FKDSWHU  7KH PRQWKO\ SODQ SD\PHQW LQFOXGHV
             DOO DGHTXDWH SURWHFWLRQ SD\PHQWV GXH RQ &ODVV  VHFXUHG FODLPV

    2.02.    Other payments. ,Q DGGLWLRQ WR WKH VXEPLVVLRQ RI IXWXUH HDUQLQJV 'HEWRU ZLOO PDNH SD\PHQWV GHULYHG IURP
             SURSHUW\ RI WKH EDQNUXSWF\ HVWDWH SURSHUW\ RI 'HEWRU RU IURP RWKHU VRXUFHV DV IROORZV
                                                                                                                                          

    2.03.    Duration of payments. 7KH PRQWKO\ SODQ SD\PHQWV ZLOO FRQWLQXH IRU  PRQWKV XQOHVV DOO DOORZHG XQVHFXUHG
             FODLPV DUH SDLG LQ IXOO ZLWKLQ D VKRUWHU SHULRG RI WLPH ,I QHFHVVDU\ WR FRPSOHWH WKH SODQ PRQWKO\ SD\PHQWV PD\
             FRQWLQXH IRU DQ DGGLWLRQDO  PRQWKV EXW LQ QR HYHQW VKDOO PRQWKO\ SD\PHQWV FRQWLQXH IRU PRUH WKDQ  PRQWKV

                                                   Section 3. Claims and Expenses

    A. Proofs of Claim

    3.01.    :LWK WKH H[FHSWLRQ RI WKH SD\PHQWV UHTXLUHG E\ VHFWLRQV  E  DQG  D FODLP ZLOO QRW EH SDLG
             SXUVXDQW WR WKLV SODQ XQOHVV D SURRI RI FODLP LV ILOHG E\ RU RQ EHKDOI RI D FUHGLWRU LQFOXGLQJ D VHFXUHG FUHGLWRU

    3.02.    7KH SURRI RI FODLP QRW WKLV SODQ RU WKH VFKHGXOHV VKDOO GHWHUPLQH WKH DPRXQW DQG FODVVLILFDWLRQ RI D FODLP XQOHVV
            ('&  UHY 
            3DJH  RI 
Filed 01/18/19                                              Case 19-20350                                                             Doc 2
             WKH FRXUW
V GLVSRVLWLRQ RI D FODLP REMHFWLRQ YDOXDWLRQ PRWLRQ RU OLHQ DYRLGDQFH PRWLRQ DIIHFWV WKH DPRXQW RU
             FODVVLILFDWLRQ RI WKH FODLP

    3.03.    3RVWSHWLWLRQ DPRXQWV GXH RQ DFFRXQW RI D GRPHVWLF VXSSRUW REOLJDWLRQ D ORDQ IURP UHWLUHPHQW RU WKULIW VDYLQJV
             SODQ RU DQ H[HFXWRU\ FRQWUDFWXQH[SLUHG OHDVH EHLQJ DVVXPHG VKDOO EH SDLG E\ 'HEWRU GLUHFWO\ WR WKH SHUVRQ
             HQWLWOHG WR VXFK SD\PHQWV ZKHWKHU RU QRW WKH SODQ LV FRQILUPHG RU D SURRI RI FODLP KDV EHHQ ILOHG

    B. Administrative Expenses

    3.04.    Trustee’s fees. 3XUVXDQW WR  86&  H 7UXVWHH VKDOO UHFHLYH XS WR  RI SODQ SD\PHQWV ZKHWKHU PDGH
             EHIRUH RU DIWHU FRQILUPDWLRQ EXW H[FOXGLQJ GLUHFW SD\PHQWV E\ 'HEWRU RQ &ODVV  FODLPV H[HFXWRU\ FRQWUDFWV DQG
             XQH[SLUHG OHDVHV DQG REOLJDWLRQV RI WKH NLQG GHVFULEHG LQ VHFWLRQ 

    3.05.    Debtor’s attorney’s fees. 'HEWRU
V DWWRUQH\ ZDV SDLG               SULRU WR WKH ILOLQJ RI WKH FDVH 6XEMHFW WR
             SULRU FRXUW DSSURYDO DGGLWLRQDO IHHV RI              VKDOO EH SDLG WKURXJK WKLV SODQ 'HEWRU
V DWWRUQH\ ZLOO
             VHHN WKH FRXUW
V DSSURYDO E\ >choose one@ ✔    FRPSO\LQJ ZLWK /RFDO %DQNUXSWF\ 5XOH F RU  ILOLQJ DQG
             VHUYLQJ D PRWLRQ LQ DFFRUGDQFH ZLWK  86&   DQG  )HG 5 %DQNU 3   DQG  >LI QHLWKHU
             DOWHUQDWLYH LV VHOHFWHG WKH DWWRUQH\ VKDOO FRPSO\ ZLWK WKH ODWWHU@

    3.06.    Administrative expenses. ,Q DFFRUGDQFH ZLWK VHFWLRQV  DQG  EHORZ            RI HDFK PRQWKO\ SODQ
             SD\PHQW VKDOO EH SDLG RQ DFFRXQW RI D FRPSHQVDWLRQ GXH D IRUPHU FKDSWHU  WUXVWHH E DSSURYHG
             DGPLQLVWUDWLYH H[SHQVHV DQG F DSSURYHG DWWRUQH\
V IHHV $SSURYHG DGPLQLVWUDWLYH H[SHQVHV VKDOO EH SDLG LQ IXOO
             WKURXJK WKLV SODQ H[FHSW WR WKH H[WHQW D FODLPDQW DJUHHV RWKHUZLVH RU  86&  E% LV DSSOLFDEOH

    C. Secured Claims

    3.07.    Class 1 includes all delinquent secured claims that mature after the completion of this plan, including
             those secured by Debtor’s principal residence.

             (a) Cure of defaults. $OO DUUHDUV RQ &ODVV  FODLPV VKDOO EH SDLG LQ IXOO E\ 7UXVWHH 7KH HTXDO PRQWKO\ LQVWDOOPHQW
             VSHFLILHG LQ WKH WDEOH EHORZ DV WKH ³DUUHDUDJH GLYLGHQG´ VKDOO SD\ WKH DUUHDUV LQ IXOO

                      (1) 8QOHVV RWKHUZLVH VSHFLILHG EHORZ LQWHUHVW ZLOO DFFUXH DW WKH UDWH RI  

                      (2) 7KH DUUHDUDJH GLYLGHQG PXVW EH DSSOLHG E\ WKH &ODVV , FUHGLWRU WR WKH DUUHDUV ,I WKLV SODQ SURYLGHV IRU
                      LQWHUHVW RQ WKH DUUHDUV WKH DUUHDUDJH GLYLGHQG VKDOO EH DSSOLHG ILUVW WR VXFK LQWHUHVW WKHQ WR WKH DUUHDUV

             (b) Maintaining payments. 7UXVWHH VKDOO PDLQWDLQ DOO SRVWSHWLWLRQ PRQWKO\ SD\PHQWV WR WKH KROGHU RI HDFK &ODVV
              FODLP ZKHWKHU RU QRW WKLV SODQ LV FRQILUPHG RU D SURRI RI FODLP LV ILOHG

                      (1) 8QOHVV VXESDUW E$ RU % RI WKLV VHFWLRQ LV DSSOLFDEOH WKH DPRXQW RI D SRVWSHWLWLRQ PRQWKO\
                      SD\PHQW VKDOO EH WKH DPRXQW VSHFLILHG LQ WKLV SODQ

                                (A) ,I WKH DPRXQW VSHFLILHG LQ WKH SODQ LV LQFRUUHFW WKH &ODVV  FUHGLWRU PD\ GHPDQG WKH FRUUHFW
                                DPRXQW LQ LWV SURRI RI FODLP 8QOHVV DQG XQWLO DQ REMHFWLRQ WR VXFK SURRI RI FODLP LV VXVWDLQHG WKH
                                WUXVWHH VKDOO SD\ WKH SD\PHQW DPRXQW GHPDQGHG LQ WKH SURRI RI FODLP

                                (B) :KHQHYHU WKH SRVWSHWLWLRQ PRQWKO\ SD\PHQW LV DGMXVWHG LQ DFFRUGDQFH ZLWK WKH XQGHUO\LQJ
                                ORDQ GRFXPHQWDWLRQ LQFOXGLQJ FKDQJHV UHVXOWLQJ IURP DQ LQWHUHVW UDWH RU HVFURZ DFFRXQW
                                DGMXVWPHQW WKH &ODVV  FUHGLWRU VKDOO JLYH QRWLFH RI WKH SD\PHQW FKDQJH SXUVXDQW WR )HG 5
                                %DQNU 3 E 1RWLFH RI WKH FKDQJH VKDOO QRW EH JLYHQ E\ LQFOXGLQJ WKH FKDQJH LQ D SURRI RI
                                FODLP 8QOHVV DQG XQWLO DQ REMHFWLRQ WR D QRWLFH RI SD\PHQW FKDQJH LV VXVWDLQHG WKH WUXVWHH VKDOO
                                SD\ WKH DPRXQW GHPDQGHG LQ WKH QRWLFH RI SD\PHQW FKDQJH

                      (2) ,I D &ODVV  FUHGLWRU ILOHV D SURRI RI FODLP RU D QRWLFH RI SD\PHQW FKDQJH SXUVXDQW WR )HG 5 %DQNU 3
                      E GHPDQGLQJ D KLJKHU RU ORZHU SRVWSHWLWLRQ PRQWKO\ SD\PHQW WKH SODQ SD\PHQW VKDOO EH DGMXVWHG
                      DFFRUGLQJO\

                      (3) ,I 'HEWRU PDNHV D SDUWLDO SODQ SD\PHQW WKDW LV LQVXIILFLHQW WR VDWLVI\ DOO SRVWSHWLWLRQ PRQWKO\ SD\PHQWV
                      GXH HDFK &ODVV  FODLP GLVWULEXWLRQV ZLOO EH PDGH LQ WKH RUGHU VXFK FODLPV DUH OLVWHG EHORZ

                      (4) 7UXVWHH ZLOO QRW PDNH D SDUWLDO GLVWULEXWLRQ RQ DFFRXQW RI D SRVWSHWLWLRQ PRQWKO\ SD\PHQW

                      (5) ,I 'HEWRU PDNHV D SDUWLDO SODQ SD\PHQW RU LI LW LV QRW SDLG RQ WLPH DQG 7UXVWHH LV XQDEOH WR PDNH
                      WLPHO\ D SRVWSHWLWLRQ PRQWKO\ SD\PHQW 'HEWRU
V FXUH RI WKLV GHIDXOW VKDOO LQFOXGH DQ\ ODWH FKDUJH
            ('&  UHY 
            3DJH  RI 
Filed 01/18/19                                             Case 19-20350                                                              Doc 2
                       (6) ,I WKH KROGHU RI D &ODVV  FODLP JLYHV 'HEWRU DQG 7UXVWHH QRWLFH RI SRVWSHWLWLRQ IHHV H[SHQVHV DQG
                       FKDUJHV SXUVXDQW WR )HG 5 %DQNU 3 F 'HEWRU VKDOO PRGLI\ WKLV SODQ LI 'HEWRU ZLVKHV WR SURYLGH
                       IRU VXFK IHHV H[SHQVHV DQG FKDUJHV

                       (7) 3RVWSHWLWLRQ PRQWKO\ SD\PHQWV PDGH E\ 7UXVWHH DQG UHFHLYHG E\ WKH KROGHU RI D &ODVV  FODLP VKDOO
                       EH DSSOLHG DV LI WKH FODLP ZDV FXUUHQW DQG QR DUUHDUDJH H[LVWHG RQ WKH GDWH WKH FDVH ZDV ILOHG

              (c) No claim modification and lien retention. (DFK &ODVV  FUHGLWRU VKDOO UHWDLQ LWV OLHQ 2WKHU WKDQ WR FXUH RI
              DUUHDUV WKLV SODQ GRHV QRW PRGLI\ &ODVV  FODLPV


                     Class 1 Creditor’s Name/               Amount of Arrears   Interest Rate     Arrearage        Post-Petition
                      Collateral Description                                     on Arrears       Dividend        Monthly Payment

        )&, /HQGHU 6HUYLFHV  VW '27  5HVLGHQFH                                                       
     

     

     

                                                                                        7RWDOV                        

    3.08.     Class 2 includes all secured claims that are modified by this plan, or that have matured or will mature
              before the plan is completed.

              (a) Payment of claim. 6XEMHFW WR VHFWLRQ F WKH ³PRQWKO\ GLYLGHQG´ SD\DEOH WR HDFK &ODVV $ DQG % FODLP
              LV DQ HTXDO PRQWKO\ SD\PHQW VXIILFLHQW WR SD\ HDFK FODLP LQ IXOO ZLWK LQWHUHVW DW WKH UDWH VSHFLILHG EHORZ ,I QR
              LQWHUHVW UDWH LV VSHFLILHG D  UDWH ZLOO EH LPSXWHG

              (b) Adequate protection payments. 3ULRU WR FRQILUPDWLRQ 7UXVWHH VKDOO SD\ RQ DFFRXQW RI HDFK &ODVV $ DQG
              % FODLP VHFXUHG E\ D SXUFKDVH PRQH\ VHFXULW\ LQWHUHVW LQ SHUVRQDO SURSHUW\ DQ DGHTXDWH SURWHFWLRQ SD\PHQW LI
              UHTXLUHG E\ VHFWLRQ D& 7KH DGHTXDWH SURWHFWLRQ SD\PHQW VKDOO HTXDO WKH PRQWKO\ GLYLGHQG $GHTXDWH
              SURWHFWLRQ SD\PHQWV VKDOO EH GLVEXUVHG E\ 7UXVWHH LQ FRQQHFWLRQ ZLWK WKH FXVWRPDU\ PRQWKHQG GLVEXUVHPHQW
              F\FOH EHJLQQLQJ WKH PRQWK DIWHU WKH FDVH ZDV ILOHG ,I D &ODVV  FODLPDQW LV SDLG DQ DGHTXDWH SURWHFWLRQ SD\PHQW
              WKDW FODLPDQW VKDOO QRW EH SDLG D PRQWKO\ GLYLGHQG IRU WKH VDPH PRQWK

              (c) Claim amount. 7KH DPRXQW RI D &ODVV  FODLP LV GHWHUPLQHG E\ DSSOLFDEOH QRQEDQNUXSWF\ ODZ +RZHYHU
              H[FHSW DV QRWHG EHORZ 'HEWRU PD\ UHGXFH WKH FODLP DPRXQW WR WKH YDOXH RI WKH FROODWHUDO VHFXULQJ LW E\ ILOLQJ
              VHUYLQJ VHWWLQJ IRU KHDULQJ DQG SUHYDLOLQJ RQ D PRWLRQ WR GHWHUPLQH WKH YDOXH RI WKDW FROODWHUDO ,I WKLV SODQ
              SURSRVHV WR UHGXFH D FODLP EDVHG XSRQ WKH YDOXH RI LWV FROODWHUDO WKH IDLOXUH WR VXFFHVVIXOO\ SURVHFXWH D YDOXDWLRQ
              PRWLRQ LQ FRQMXQFWLRQ ZLWK SODQ FRQILUPDWLRQ PD\ UHVXOW LQ WKH GHQLDO RI FRQILUPDWLRQ

                       (1) Class 2 claims that cannot be reduced based on value of collateral. 'HEWRU LV SURKLELWHG IURP
                       UHGXFLQJ D FODLP LI WKH FODLP KROGHU KDV D SXUFKDVH PRQH\ VHFXULW\ LQWHUHVW DQG WKH FODLP HLWKHU ZDV
                       LQFXUUHG ZLWKLQ  GD\V RI WKH ILOLQJ RI WKH FDVH DQG LV VHFXUHG E\ D PRWRU YHKLFOH DFTXLUHG IRU WKH
                       SHUVRQDO XVH RI 'HEWRU RU ZDV LQFXUUHG ZLWKLQ \HDU RI WKH ILOLQJ RI WKH FDVH DQG LV VHFXUHG E\ DQ\ RWKHU
                       WKLQJ RI YDOXH 7KHVH FODLPV PXVW EH LQFOXGHG LQ &ODVV $

                       (2) Class 2 claims that may be reduced based on the value of their collateral VKDOO EH LQFOXGHG LQ
                       &ODVV % RU & DV LV DSSURSULDWH

                       (3) Class 2 claims secured by Debtor’s principal residence. ([FHSW DV SHUPLWWHG E\  86& 
                       F 'HEWRU LV SURKLELWHG IURP PRGLI\LQJ WKH ULJKWV RI D KROGHU RI D FODLP VHFXUHG RQO\ E\ 'HEWRU
V
                       SULQFLSDO UHVLGHQFH

              (d) Lien retention. (DFK &ODVV  FUHGLWRU VKDOO UHWDLQ LWV H[LVWLQJ OLHQ XQWLO FRPSOHWLRQ RI WKH SODQ DQG XQOHVV QRW
              UHTXLUHG E\ %DQNUXSWF\ &RXUW HQWU\ RI 'HEWRU
V GLVFKDUJH




             ('&  UHY 
             3DJH  RI 
Filed 01/18/19                                                                    Case 19-20350                                                                         Doc 2
     Class 2 Creditor’s name and                                         Purchase money        Amount claimed          Value of         Interest          Monthly
     description of collateral                                          security interest in     by creditor          creditor’s          Rate            Dividend
                                                                        personal property?                          interest in its
                                                                             YES/NO                                   collateral

     Class 2(A) claims are not reduced based
     on value of collateral

        6DQ -RDTXLQ &RXQW\ 7D[ &ROOHFWRU  3URSHUW\ 7D[  5HVLGHQFH          12                                                               
     

     

                                                                                                                                            7RWDO            


     Class 2(B) claims are reduced based on
     value of collateral

     

     

     

                                                                                                                                            7RWDO


     Class 2(C) are claims reduced to $0 based
     on value of collateral

                                                                                                                                                         

                                                                                                                                                         

                                                                                                                                         7RWDO                   


    3.09.        Class 3 includes all secured claims satisfied by the surrender of collateral.

                            &ODVV  &UHGLWRU
V 1DPH&ROODWHUDO 'HVFULSWLRQ                            (VWLPDWHG 'HILFLHQF\        ,V 'HILFLHQF\ D 3ULRULW\ &ODLP"
                                                                                                                                             <(612

        )LQDQFLDO &HQWHU &UHGLW 8QLRQ  $XWR /RDQ   %0: L                                                                           12
     


    3.10.        Class 4 includes all secured claims paid directly by Debtor or third party. &ODVV  FODLPV PDWXUH DIWHU WKH
                 FRPSOHWLRQ RI WKLV SODQ DUH QRW LQ GHIDXOW DQG DUH QRW PRGLILHG E\ WKLV SODQ 7KHVH FODLPV VKDOO EH SDLG E\ 'HEWRU
                 RU D WKLUG SHUVRQ ZKHWKHU RU QRW D SURRI RI FODLP LV ILOHG RU WKH SODQ LV FRQILUPHG

                     Class 4 Creditor’s Name/Collateral Description                            Monthly Contract Installment           Person Making Payment

        &DYDOU\ 639 , //&  $79 /RDQ   3RODULV 5=5                                                                              )DWKHU
      $XWR /RDQ  &KHYUROHW 6LOYHUDGR  &UHZ &DE /6 3LFNXS '   IW                                                                 6RQ

    3.11.        Bankruptcy stays.

                 (a) 8SRQ FRQILUPDWLRQ RI WKH SODQ WKH DXWRPDWLF VWD\ RI  86&  D DQG WKH FRGHEWRU VWD\ RI  86& 
                 D DUH  WHUPLQDWHG WR DOORZ WKH KROGHU RI D &ODVV  VHFXUHG FODLP WR H[HUFLVH LWV ULJKWV DJDLQVW LWV FROODWHUDO
                  PRGLILHG WR DOORZ WKH KROGHU RI D &ODVV  VHFXUHG FODLP WR H[HUFLVH LWV ULJKWV DJDLQVW LWV FROODWHUDO DQG DQ\
                 QRQGHEWRU LQ WKH HYHQW RI D GHIDXOW XQGHU DSSOLFDEOH ODZ RU FRQWUDFW DQG  PRGLILHG WR DOORZ WKH QRQGHEWRU SDUW\
                 WR DQ XQH[SLUHG OHDVH WKDW LV LQ GHIDXOW DQG UHMHFWHG LQ VHFWLRQ  RI WKLV SODQ WR REWDLQ SRVVHVVLRQ RI OHDVHG
                 SURSHUW\ WR GLVSRVH RI LW XQGHU DSSOLFDEOH ODZ DQG WR H[HUFLVH LWV ULJKWV DJDLQVW DQ\ QRQGHEWRU

                 (b) 6HFXUHG FODLPV QRW OLVWHG DV &ODVV    RU  FODLPV DUH QRW SURYLGHG IRU E\ WKLV SODQ :KLOH WKLV PD\ EH
                 FDXVH WR WHUPLQDWH WKH DXWRPDWLF VWD\ VXFK UHOLHI PXVW EH VHSDUDWHO\ UHTXHVWHG E\ WKH FODLP KROGHU

                 (c) ,I DIWHU FRQILUPDWLRQ RI WKH SODQ WKH FRXUW JUDQWV D PRWLRQ WR WHUPLQDWH WKH DXWRPDWLF VWD\ WR SHUPLW D &ODVV 
               ('&  UHY 
               3DJH  RI 
Filed 01/18/19                                              Case 19-20350                                                                 Doc 2
             RU  FODLP KROGHU WR SURFHHG DJDLQVW LWV FROODWHUDO XQOHVV WKH FRXUW RUGHUV RWKHUZLVH 7UXVWHH VKDOO PDNH QR IXUWKHU
             SD\PHQWV RQ DFFRXQW RI VXFK FODLP DQG DQ\ SRUWLRQ RI VXFK FODLP QRW SUHYLRXVO\ VDWLVILHG XQGHU WKLV SODQ VKDOO EH
             VDWLVILHG DV D &ODVV  FODLP $Q\ GHILFLHQF\ UHPDLQLQJ DIWHU WKH FUHGLWRU
V GLVSRVLWLRQ RI LWV FROODWHUDO VKDOO EH
             VDWLVILHG DV D &ODVV  XQVHFXUHG FODLP VXEMHFW WR WKH ILOLQJ RI D SURRI RI FODLP

    D. Unsecured Claims

    3.12.    Priority claims. &ODVV  FRQVLVWV RI XQVHFXUHG FODLPV HQWLWOHG WR SULRULW\ SXUVXDQW WR  86&   VXFK DV
             WD[HV DSSURYHG DGPLQLVWUDWLYH H[SHQVHV DQG GRPHVWLF VXSSRUW REOLJDWLRQV

             D 3ULRULW\ FODLPV RWKHU WKDQ GRPHVWLF VXSSRUW REOLJDWLRQV ZLOO EH SDLG LQ IXOO H[FHSW WR WKH H[WHQW WKH FODLP KROGHU
             KDV DJUHHG WR DFFHSW OHVV :KHQ WKH FODLP KROGHU KDV DJUHHG WR DFFHSW OHVV WKDQ SD\PHQW LQ IXOO WKH FODLP KROGHU
             DQG WKH WUHDWPHQW RI WKH FODLP VKDOO EH VSHFLILHG LQ VHFWLRQ  WKH 1RQVWDQGDUG 3URYLVLRQV

             E 3ULRULW\ FODLPV WKDW DUH GRPHVWLF VXSSRUW REOLJDWLRQ VKDOO EH SDLG LQ IXOO H[FHSW WR WKH H[WHQW  86& 
             D LV DSSOLFDEOH :KHQ VHFWLRQ D LV DSSOLFDEOH WKH FODLP KROGHU DQG WKH WUHDWPHQW RI WKH FODLP
             VKDOO EH VSHFLILHG LQ VHFWLRQ  WKH 1RQVWDQGDUG 3URYLVLRQV

             F 'HEWRU HVWLPDWHV WKDW DOO SULRULW\ FODLPV QRW LQFOXGLQJ WKRVH LGHQWLILHG LQ VHFWLRQ  WRWDO             

    3.13.    Class 6 includes designated nonpriority unsecured claims VXFK DV FRVLJQHG XQVHFXUHG GHEWV WKDW ZLOO EH
             WUHDWHG GLIIHUHQWO\ WKDQ WKH RWKHU QRQSULRULW\ XQVHFXUHG FODLPV SURYLGHG IRU LQ &ODVV  7KH FODLP KROGHU RI HDFK
             &ODVV  FODLP DQG WKH WUHDWPHQW RI HDFK FODLP VKDOO EH VSHFLILHG LQ VHFWLRQ  WKH 1RQVWDQGDUG 3URYLVLRQV

    3.14.    Class 7 consists of all other nonpriority unsecured claims QRW SURYLGHG IRU LQ &ODVV  7KHVH FODLPV ZLOO
             UHFHLYH QR OHVV WKDQ D              GLYLGHQG 7KHVH FODLPV LQFOXGLQJ WKH XQGHUFROODWHUDOL]HG SRUWLRQ RI
             VHFXUHG FODLPV QRW HQWLWOHG WR SULRULW\ WRWDO DSSUR[LPDWHO\         

                                       Section 4. Executory Contracts And Unexpired Leases

    4.01.    'HEWRU DVVXPHV WKH H[HFXWRU\ FRQWUDFWV DQG XQH[SLUHG OHDVHV OLVWHG EHORZ 'HEWRU VKDOO SD\ GLUHFWO\ WR WKH RWKHU
             SDUW\ WR WKH H[HFXWRU\ FRQWUDFW RU XQH[SLUHG OHDVH EHIRUH DQG DIWHU FRQILUPDWLRQ RI WKLV SODQ DQG ZKHWKHU RU QRW D
             SURRI RI FODLP LV ILOHG DOO SRVWSHWLWLRQ PRQWKO\ SD\PHQWV UHTXLUHG E\ WKH OHDVH RU FRQWUDFW 8QOHVV D GLIIHUHQW
             WUHDWPHQW LV UHTXLUHG E\  86&  E DQG LV VHW RXW LQ VHFWLRQ  WKH 1RQVWDQGDUG 3URYLVLRQV SUHSHWLWLRQ
             DUUHDUV VKDOO EH SDLG LQ IXOO 7UXVWHH VKDOO SD\ WKH PRQWKO\ GLYLGHQG VSHFLILHG LQ WKH WDEOH EHORZ RQ DFFRXQW RI
             WKRVH DUUHDUV

    4.02.    $Q\ H[HFXWRU\ FRQWUDFW RU XQH[SLUHG OHDVH QRW OLVWHG LQ WKH WDEOH EHORZ LV UHMHFWHG

      Name of Other Party to Executory Contract/ Unexpired Lease    Post-Petition Monthly   Pre-petition Arrears     Arrearage Dividend
                                                                          Payment

     

     

                                                                                                           7RWDO


                                       Section 5. Payment of Claims and Order of Distribution

    5.01.    $IWHU FRQILUPDWLRQ SD\PHQWV E\ 7UXVWHH WR KROGHUV RI DOORZHG FODLPV DQG DSSURYHG H[SHQVHV ZLOO EH PDGH
             PRQWKO\

    5.02.    Distribution of plan payment.

             D $W D PLQLPXP HDFK PRQWKO\ SODQ SD\PHQW PXVW EH VXIILFLHQW WR SD\ LQ IXOO L 7UXVWHH V IHHV LL SRVWSHWLWLRQ
             PRQWKO\ SD\PHQWV GXH RQ &ODVV  FODLPV LLL WKH PRQWKO\ GLYLGHQG VSHFLILHG LQ VHFWLRQ  IRU DGPLQLVWUDWLYH
             H[SHQVHV DQG LY WKH PRQWKO\ GLYLGHQGV SD\DEOH RQ DFFRXQW RI &ODVV  DUUHDUDJH FODLPV &ODVV  FODLPV DQG
             H[HFXWRU\ FRQWUDFW DQG XQH[SLUHG OHDVH DUUHDUDJH FODLPV

             E ,I WKH DPRXQW SDLG E\ 'HEWRU LV LQVXIILFLHQW WR SD\ DOO RI WKH PLQLPXP GLYLGHQGV UHTXLUHG E\ VHFWLRQ D
             7UXVWHH VKDOO SD\ WR WKH H[WHQW SRVVLEOH VXFK IHHV SD\PHQWV H[SHQVHV DQG FODLPV LQ WKH RUGHU VSHFLILHG LQ
             VHFWLRQ DL WKURXJK LY ,I WKH DPRXQW SDLG E\ 'HEWRU LV LQVXIILFLHQW WR SD\ DOO GLYLGHQGV GXH RQ DFFRXQW RI
             IHHV SD\PHQWV H[SHQVHV DQG FODLPV ZLWKLQ D VXESDUW RI VHFWLRQ D QR GLYLGHQG VKDOO EH SDLG RQ DFFRXQW RI
             DQ\ RI WKH IHHV SD\PHQWV H[SHQVHV DQG FODLPV ZLWKLQ VXFK VXESDUW H[FHSW DV SHUPLWWHG E\ VHFWLRQ E
            ('&  UHY 
            3DJH  RI 
Filed 01/18/19                                               Case 19-20350                                                                      Doc 2
              F (DFK PRQWK LI IXQGV UHPDLQ DIWHU SD\PHQW RI DOO PRQWKO\ GLYLGHQGV GXH RQ DFFRXQW RI WKH IHHV SD\PHQWV
              H[SHQVHV DQG FODLPV VSHFLILHG LQ VHFWLRQ DL WKURXJK LY WKH UHPDLQGHU VKDOO EH SDLG SUR UDWD ILUVW WR
              KROGHUV RI &ODVV  DUUHDUDJH FODLPV &ODVV  FODLPV DQG H[HFXWRU\ FRQWUDFW DQG XQH[SLUHG OHDVH DUUHDUDJH
              FODLPV VHFRQG WR &ODVV  SULRULW\ FODLPV WKLUG WR &ODVV  XQVHFXUHG FODLPV DQG IRXUWK WR &ODVV  XQVHFXUHG
              FODLPV

              G 2YHU WKH SODQ V GXUDWLRQ GLVWULEXWLRQV PXVW HTXDO WKH WRWDO GLYLGHQGV UHTXLUHG E\ VHFWLRQV    
                 DQG  7KH FDVH PD\ EH GLVPLVVHG LI 'HEWRU V SODQ SD\PHQWV DUH RU ZLOO EH LQVXIILFLHQW WR SD\
              WKHVH GLYLGHQGV

    5.03.     Priority of payment among administrative expenses. 7KH SRUWLRQ RI WKH PRQWKO\ SODQ SD\PHQW DOORFDWHG LQ
              VHFWLRQ  IRU DGPLQLVWUDWLYH H[SHQVHV VKDOO EH GLVWULEXWHG ILUVW WR DQ\ IRUPHU FKDSWHU  WUXVWHH XS WR WKH PRQWKO\
              DPRXQW UHTXLUHG E\  86&  E% DQG VHFRQG WR KROGHUV RI DSSURYHG DGPLQLVWUDWLYH H[SHQVHV RQ D
              SUR UDWD EDVLV

                                                 Section 6. Miscellaneous Provisions

    6.01.     Vesting of property. 3URSHUW\ RI WKH HVWDWH >choose one@ VKDOO    ✔ VKDOO QRW  UHYHVW LQ 'HEWRU XSRQ
              FRQILUPDWLRQ RI WKH SODQ ,Q WKH HYHQW WKH FDVH LV FRQYHUWHG WR D FDVH XQGHU &KDSWHUV   RU  RI WKH
              %DQNUXSWF\ &RGH RU LV GLVPLVVHG WKH SURSHUW\ RI WKH HVWDWH VKDOO EH GHWHUPLQHG LQ DFFRUGDQFH ZLWK DSSOLFDEOH ODZ

    6.02.     Debtor’s duties. ,Q DGGLWLRQ WR WKH GXWLHV LPSRVHG XSRQ 'HEWRU E\ WKH %DQNUXSWF\ &RGH WKH %DQNUXSWF\ 5XOHV
              DQG DSSOLFDEOH QRQEDQNUXSWF\ ODZ WKH FRXUW
V /RFDO %DQNUXSWF\ 5XOHV LPSRVH DGGLWLRQDO GXWLHV RQ 'HEWRU
              LQFOXGLQJ ZLWKRXW OLPLWDWLRQ REWDLQLQJ SULRU FRXUW DXWKRUL]DWLRQ SULRU WR WUDQVIHUULQJ SURSHUW\ RU LQFXUULQJ DGGLWLRQDO
              GHEW PDLQWDLQLQJ LQVXUDQFH SURYLGLQJ 7UXVWHH FRSLHV RI WD[ UHWXUQV : IRUPV  IRUPV DQG TXDUWHUO\
              ILQDQFLDO LQIRUPDWLRQ UHJDUGLQJ 'HEWRU
V EXVLQHVV RU ILQDQFLDO DIIDLUV DQG SURYLGLQJ 7UXVWHH QRW ODWHU WKDQ WKH 
              GD\V DIWHU WKH ILOLQJ RI WKH FDVH ZLWK WKH 'RPHVWLF 6XSSRUW 2EOLJDWLRQ &KHFNOLVW IRU HDFK GRPHVWLF VXSSRUW
              REOLJDWLRQ DQG D &ODVV  &KHFNOLVW DQG $XWKRUL]DWLRQ WR 5HOHDVH ,QIRUPDWLRQ IRU HDFK &ODVV  FODLP

    6.03.     Post-Petition claims. ,I D SURRI RI FODLP LV ILOHG DQG DOORZHG IRU D FODLP RI WKH W\SH GHVFULEHG LQ  86& 
              D WKLV SODQ PD\ EH PRGLILHG WR SURYLGH IRU VXFK FODLP

    6.04.     Remedies upon default. ,I 'HEWRU GHIDXOWV XQGHU WKLV SODQ RU LI WKH SODQ ZLOO QRW EH FRPSOHWHG ZLWKLQ VL[ PRQWKV
              RI LWV VWDWHG WHUP QRW WR H[FHHG  PRQWKV 7UXVWHH RU DQ\ RWKHU SDUW\ LQ LQWHUHVW PD\ UHTXHVW DSSURSULDWH UHOLHI E\
              ILOLQJ D PRWLRQ DQG VHWWLQJ LW IRU KHDULQJ SXUVXDQW WR /RFDO %DQNUXSWF\ 5XOH  7KLV UHOLHI PD\ FRQVLVW RI
              ZLWKRXW OLPLWDWLRQ GLVPLVVDO RI WKH FDVH FRQYHUVLRQ RI WKH FDVH WR FKDSWHU  RU UHOLHI IURP WKH DXWRPDWLF VWD\ WR
              SXUVXH ULJKWV DJDLQVW FROODWHUDO

                                                  Section 7. Nonstandard Provisions

    'HEWRU PD\ SURSRVH QRQVWDQGDUG SURYLVLRQV WKDW PRGLI\ WKH SUHSULQWHG WH[W RI WKLV IRUP SODQ $OO QRQVWDQGDUG SODQ
    SURYLVLRQV VKDOO EH RQ D VHSDUDWH SLHFH RI SDSHU DSSHQGHG WR WKLV SODQ (DFK QRQVWDQGDUG SURYLVLRQ VKDOO EH LGHQWLILHG E\
    D VHFWLRQ QXPEHU EHJLQQLQJ ZLWK VHFWLRQ  DQG LQGLFDWH ZKLFK VHFWLRQV RI WKH IRUP SODQ DUH PRGLILHG E\ WKH
    QRQVWDQGDUG SURYLVLRQ 1RQVWDQGDUG SURYLVLRQV SODFHG HOVHZKHUH DUH YRLG 7KH VLJQDWXUHV EHORZ DUH FHUWLILFDWLRQV E\
    'HEWRU DQG 'HEWRU
V DWWRUQH\ WKDW WKLV SODQ IRUP KDV QRW EHHQ DOWHUHG DQG WKDW DOO QRQVWDQGDUG SURYLVLRQV DUH LQ VHFWLRQ 

    'DWHG -DQXDU\  
                                                                   V /XLV &DYD]RV
                                                                  'HEWRU  /XLV &DYD]RV                         'HEWRU
V SULQWHG QDPH



    'DWHG
                                                                  'HEWRU                                        -RLQW GHEWRU
V SULQWHG QDPH LI DSSOLFDEOH



    'DWHG -DQXDU\  
                                                                   V 0DUN 6KPRUJRQ
                                                                  'HEWRU
V $WWRUQH\  0DUN 6KPRUJRQ




             ('&  UHY 
             3DJH  RI 
